Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 1:21-CV-22863-KMM

   JUDITH ANNE HAYES, individually and on behalf of
   W.H., a minor, ROBYN MCCARTHY and JOHN
   MCCARTHY, individually and on behalf of L.M., a minor,
   AMANDA BANEK, individually and on behalf of D.B.
   and B.B, minor children, KAS ARONE-MILLER,
   individually and on behalf of R.M. and L.M., Minor
   children, ALISHA TODD, individually and on behalf of J.T,
   a minor, JAMIE KINDER, individually and on behalf of
   R.K., a minor, CHRIS RODRIGUEZ, individually and on
   behalf of J.D.-F., a minor, JACK KOCH, individually and
   on behalf of R.K, B.K., and A.K., minor children,
   KRISTEN THOMPSON, individually and on behalf of
   P.T., a minor, EREN DOOLEY, individually and on behalf
   of G.D., a minor, TOM COLLINS, individually and on
   behalf of Q.C., a minor,
                                        Plaintiffs,

   vs.

   GOVERNOR RONALD DION DESANTIS, in his official
   Capacity as Governor of the State of Florida; FLORIDA
   DEPARTMENT OF EDUCATION, RICHARD
   CORCORAN, in his official capacity as Commissioner of
   the Florida Department of Education, ORANGE COUNTY
   SCHOOL BOARD, MIAMI DADE COUNTY SCHOOL
   BOARD, HILLSBOROUGH COUNTY SCHOOL
   BOARD, PALM BEACH SCHOOL BOARD,
   BROWARD COUNTY SCHOOL BOARD, PASCO
   COUNTY SCHOOL BOARD, ALACHUA COUNTY
   SCHOOL BOARD and VOLUSIA COUNTY SCHOOL
   BOARD.
                                        Defendants.
   ______________________________________________/


         DEFENDANT, THE SCHOOL BOARD OF VOLUSIA COUNTY, FLORIDA’S,
          MOTION TO DISMISS AND INCORPORATED MEMORANDUM OF LAW

          Defendant, THE SCHOOL BOARD OF VOLUSIA COUNTY, FLORIDA (hereinafter,

   “VCSB”), by and through its undersigned attorneys, hereby files its Motion to Dismiss Plaintiffs’

   Complaint for Injunctive Relief, pursuant to Federal Rules of Civil Procedure (12)(b)(1),


                                           PAGE 1 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 2 of 12




   (12)(b)(3), and 12(b)(6), for failure to state a claim, lack of subject matter jurisdiction and improper

   venue, and as grounds therefor, states as follows:

                                            INTRODUCTION

           Plaintiffs’ Complaint must be dismissed where it fails to state a cause of action, namely, it

   is devoid of factual allegations necessary to bring a claim that Defendants failed to provide

   reasonable accommodations or discriminated on the basis of their disability. The Complaint also

   fails to state a cause of action against VCSB where there are no allegations of any specific action

   by VCSB that would support any of the Plaintiffs’ claims or their entitlement to relief from VCSB.

   Further, Plaintiffs’ Complaint must be dismissed where Plaintiffs failed to exhaust administrative

   remedies as required under section 1415(l). Finally, Plaintiffs’ Complaint must be dismissed for

   improper venue where VCSB is entitled to home venue privilege; alternatively, this matter must

   be transferred to the Middle District of Florida, Orlando division pursuant to 28 U.S.C. §1404(a).

                                STATEMENT OF CASE AND FACTS

           On July 30, 2021, Defendant, Florida Governor Ronald DeSantis, issued Executive Order

   21-175, entitled “Ensuring Parents’ Freedom to Choose – Masks in School” directing the Florida

   Department of Health and the Florida Department of Education to implement safety protocols for

   controlling the spread of COVID-19 in schools, but without violating parents’ rights under Florida

   law to make health care decisions including masking for their children in relation to COVID-19.

   (Compl. ¶42, 43.) The Executive Order empowered the Florida Commissioner of Education to

   withhold state funds from noncompliant school boards. (Compl. ¶44.)

           In response to the Governor’s Executive Order, on August 6, 2021, Plaintiffs filed their

   Complaint for Injunctive Relief and Motion for Preliminary Injunction against the Defendants,

   naming as Defendants, Governor DeSantis, Florida Department of Education (FLDOE), Florida




                                               PAGE 2 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 3 of 12




   Commissioner, Richard Corcoran, and eight School Boards across the State of Florida, including

   the School Board of Volusia County (VCSB). Plaintiffs are comprised of parents, individually and

   on behalf of minors, residing in the eight counties where the named school boards are located.

   (Compl. ¶¶1-27.)

          Plaintiffs bring three counts against the Defendants, one of which is a state law claim.

   While Plaintiffs assert that the eight school boards named as Defendants are “indispensable but

   not adverse parties,” all three counts are brought against the eight school boards. (Compl. ¶¶31-

   39.) Count I alleges that the Defendants violated the Americans with Disabilities Act (ADA);

   Count II alleges that the Defendants violated Section 504 of the Rehabilitation Act (Section 504),

   and Count III is a state law claim alleging that the Defendants violated the Florida Educational

   Equity Act (FEEA).

          The gravamen of the Plaintiffs’ Complaint is set forth in paragraph 56 of the Complaint,

   specifically, “The Governor’s most recent executive order preventing school districts from putting

   protections in place for students, such as a mask mandate or testing requirements, combined with

   the refusal to extend funding for distance learning, has tied the hands of school districts from acting

   and made it impossible for school districts to provide students with disabilities a free appropriate

   public education in the least restrictive environment.” (Compl. ¶56.)

          The only allegations specific to VCSB are that Plaintiffs, Jamie Kinder, individually, and

   Jamie Kinder on behalf of R.K., a minor, reside in Volusia County and that R.K., who allegedly

   suffers from a disability, attended a public school in Volusia County but is no longer able to attend

   due to COVID-19. (Compl. ¶¶ 14, 15, 129, 130.) Plaintiffs allege that R.K.’s treating doctors and

   specialists have informed her parents that it is too dangerous to return to a brick-and-mortar school

   without mandatory masking and regular testing in schools. (Compl. ¶131.) Plaintiff, Jamie Kinder,




                                               PAGE 3 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 4 of 12




   individually, does not allege any specific harm to her except her assertion that she “now must

   decide whether to return her child to school putting her life at risk or leave the public school

   system.” (Compl. ¶132.)

                                     MEMORANDUM OF LAW

      A. Plaintiffs’ Complaint Against VCSB Must Be Dismissed Where Plaintiffs Fail to
         State a Claim Against VCSB Upon Which Relief May Be Granted.

          Federal Rule of Civil Procedure 12(b)(6) allows a complaint to be dismissed for
          failure to state a claim on which relief can be granted. When reviewing a motion to
          dismiss, courts must limit their consideration to the well-pleaded allegations,
          documents central to or referred to in the complaint, and matters judicially noticed.
          See La Grasta v. First Union Securities, Inc., 358 F.3d 840, 845 (11th Cir.
          2004)(internal citations omitted); Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir.
          2005). Furthermore, they must accept all factual allegations contained in the
          complaint as true, and view the facts in a light most favorable to the plaintiff. See
          Erickson v. Pardus, 551 U.S. 89, 93-94 (2007).

          Legal conclusions, however, ‘are not entitled to the assumption of truth.’ Ashcroft
          v. Iqbal, 556 U.S. 662 (2009). In fact, ‘conclusory allegations, unwarranted factual
          deductions or legal conclusions masquerading as facts will not prevent dismissal.’
          Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). To survive a
          motion to dismiss, a complaint must instead contain sufficient factual matter,
          accepted as true, to ‘state a claim to relief that is plausible on its face.’ Iqbal, 556
          U.S. at 678 (internal quotation marks and citations omitted). This plausibility
          standard is met when the plaintiff pleads enough factual content to allow the court
          ‘to draw the reasonable inference that the defendant is liable for the misconduct
          alleged.’ Id. (internal citations omitted).

   Cunningham v. School Board of Lake County, 2016 WL 1755612, *2 (M.D. Fla. May 3, 2016).

   Plaintiffs allege Defendants violated the ADA and Section 504 by failing to provide the Plaintiffs,

   who are allegedly disabled and qualified under Section 504, reasonable accommodation. (Compl.

   ¶ 172, 184.) However, the duty to provide a reasonable accommodation is not triggered unless a

   specific demand for an accommodation has been made. Redding v. Nova Southeastern University,

   Inc., 165 F.Supp.3d 1274, 1294 (11th Cir. 2016) (citing Gaston v. Bellingrath Gardens & Home,

   Inc., 167 F.2d 1361, 1363 (11th Cir. 1999); see also Johnson v. Gambrinus Co./Spoetzl Brewery,

   116 F.3d 1052, 1059 (5th Cir. 1997)(“The plaintiff has the burden of proving that a modification


                                              PAGE 4 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 5 of 12




   was requested and that the requested modification is reasonable”). Here, the Complaint is devoid

   of any allegations that the alleged disabled and qualified students requested reasonable

   accommodations from their schools. Indeed, in reviewing the allegations directed towards Volusia

   County, there are no allegations that R.K. even requested reasonable accommodations from VCSB

   or that any such requested accommodation is reasonable. In fact, Plaintiffs do not allege any

   specific action by VCSB which may be grounds for Plaintiffs’ claims.

          Moreover, under the ADA, a student is not entitled to the accommodation of her choice,

   but only to a reasonable accommodation. Redding at 1297. As alleged in the Complaint,

   Defendants provided students the option of attending virtual programs or receiving a voucher to

   attend a private school. (Compl. ¶84.)

          As for Plaintiffs’ third count – violation under the Florida Educational Equity Act,

   Plaintiffs assert conclusory allegations without delineating specific factual allegations to support

   their claim that VCSB discriminated against the Plaintiffs because of their disabilities.

          Therefore, Plaintiffs’ claims against VCSB must be dismissed for failure to state a cause

   of action.

      B. Plaintiffs’ Complaint Must Be Dismissed Where the Plaintiffs’ Failed to Exhaust
         Administrative Remedies.

          The Individuals with Disabilities Education Act (IDEA), 84 Stat. 175, as amended, 20

   U.S.C. 1400 et seq., “offers federal funds to States in exchange for a commitment: to furnish a

   “free appropriate public education” – more concisely known as a FAPE – to all children with

   certain physical or intellectual disabilities.” Fry v. Napoleon Community Schools, 137 S. Ct. 743

   (2017). As the United Stated Supreme Court denotes in Fry v. Napoleon Community Schools,

   section 1415(l) requires plaintiffs bringing suit under the ADA, the Rehabilitation Act, or similar

   laws to first exhaust IDEA’s administrative procedures when seeking relief for the denial of a



                                              PAGE 5 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 6 of 12




   FAPE. Id. at 752. Where the Plaintiffs’ Complaint charges such a denial, the Plaintiffs cannot

   escape § 1415(l) merely by bringing their suit under the ADA or Rehabilitation Act. See id. at

   754; see also M.T.V. v. DeKalb County School Dist., 446 F.3d 1153, 1158 (11th Cir. 2006)(The

   IDEA allows plaintiffs to seek ‘remedies available under the Constitution, [the ADA, Section 504],

   or other Federal laws protecting the rights of children with disabilities.’ Nonetheless, it also

   subjects these claims to an exhaustion requirement.”) The Court looks to the gravamen of the suit

   to determine whether the exhaustion provision of IDEA applies. See Fry, 135 S. Ct. at 755 (What

   matters is the crux- or, in legal-speak, the gravamen – of the plaintiff’s complaint, setting aside

   any attempts at artful pleading).

           Here, the gravamen of the Plaintiffs’ Complaint seeks to enjoin Defendants “from

   interfering with [the Plaintiffs’] rights to a free and appropriate public education in the least

   restrictive environment.” [Compl. p.12, ¶56; p. 32, 34; see also ¶¶ 78-89.] Allegations specific to

   VCSB state that R.K is a student who is in need of supports and services through a 504 plan and

   that due to her disability she is unable to attend school. (Compl. ¶130.) There are no allegations

   that R.K. requested a due process hearing with DOAH or exhausted other administrative remedies.

   Moreover, while exhaustion of administrative remedies is not required where resort to

   administrative remedies would be (1) futile or (2) inadequate, the Plaintiffs have failed to allege

   futility or inadequacy. See M.T.V., 446 F.3d at 1158. Plaintiffs’ mere conclusory allegation that

   exhaustion would be futile is insufficient. (Compl. ¶ 164.) The burden of demonstrating futility is

   on the party seeking exemption from the exhaustion requirement, and the Plaintiffs clearly fail to

   meet their burden.

           Thus, the Plaintiffs’ failure to exhaust their administrative remedies warrants dismissal of

   this suit for lack of subject matter jurisdiction.




                                                PAGE 6 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 7 of 12




      C. Plaintiffs’ Complaint Must Be Dismissed Where Venue Is Improper, Alternatively,
         Where Venue Must Be Transferred to the Middle District Court under Forum
         Nonconveniens Theory.

          It has long been the established common law of Florida that venue in civil actions
          brought against the state or one of its agencies or subdivisions, absent waiver or
          exception, properly lies in the county where the state, agency or subdivision,
          maintains its principal headquarters. Such a rule promotes orderly and uniform
          handling of state litigation and helps to minimize expenditure of public funds and
          manpower.

   MSPA Claims 1, LLC v. Halifax Health Inc., 2017 WL 7803813, * 4(S.D. Fla. October 13,

   2017)(citing Carlile v. Game & Fresh Water Fish Comm’n, 354 So.2d 362, 363-64 (Fla.

   1977))(citations omitted). Further, absent waiver or application of an identified exception, the

   home venue privilege appears to be an absolute right. Id. (citing Bush v. Florida, 945 So.2d 1207,

   1212 (Fla. 2006)).

          VCSB is an agency or subdivision of the State of Florida, and maintains its principal

   headquarters in Volusia County, Florida. It has no ties, contacts or headquarters in the Southern

   District of Florida. There has been no waiver of venue by VCSB or identified exceptions by the

   Plaintiffs. See generally Pinellas County v. Baldwin, 80 So.3d 366 (Fla. 2d DCA 2012)(“A trial

   court lacks the discretion to deny an assertion of the home venue privilege. On the contrary, ‘a trial

   court must apply the home venue privilege unless one of the exceptions to the privilege is

   satisfied.’”) The Plaintiff has the burden to assert exceptions to the privilege. See id.

          Therefore, where VCSB asserts home venue privilege, the Court must apply it.

   Alternatively, this case must be transferred where the Middle District of Florida is the more

   appropriate venue to hear the Plaintiffs’ Complaint pursuant to 28 U.S.C. § 1404(a).

          “For the convenience of parties and witnesses, in the interest of justice, a district court may

   transfer any civil action to any other district or division where it might have been brought…” 28

   U.S.C. § 1404(a). The decision to transfer the case pursuant to Section 1404(a) should be based



                                               PAGE 7 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 8 of 12




   on “an ‘individualized, case-by-case consideration of convenience and fairness.’” MSPA Claims

   1, LLC v. Halifax Health Inc., 2017 WL 7803813, * 1(S.D. Fla. October 13, 2017)(quoting Steward

   Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988)).

          Courts embark on a two-prong inquiry when considering the several factors used
          to determine whether to transfer venue. First, the alternative venue must be one in
          which the action could originally have been brought by the plaintiff. Second, courts
          are to balance private and public factors to determine if transfer is justified.”

   MSPA Claims 1, LLC, supra, 2017 WL 7803813, at *1 (citations omitted). There can be no dispute

   that this action against VCSB could have been brought in the Middle District of Florida where the

   Middle District of Florida has subject matter jurisdiction over the action, personal jurisdiction over

   VCSB, and venue is proper in the Middle District of Florida where VCSB’s principal headquarters

   is in the Middle District of Florida.

          As for the second prong, section 1404 factors include (1) the convenience of the witnesses;

   (2) the location of relevant documents and the relative ease of access to sources of proof; (3) the

   convenience of the parties; (4) the locus of operative facts; (5) the availability of process to compel

   the attendance of unwilling witnesses; (6) the relative means of the parties; (7) a forum’s

   familiarity with governing law; (8) the weight accorded a plaintiff’s choice of forum; and (9) trial

   efficiency and the interests of justice, based on the totality of the circumstances.” Id. at *1.

      (1) Convenience of the witnesses and the parties necessitate a transfer of venue to the Middle
          District of Florida.

          While the Plaintiffs assert that venue is proper in the Southern District of Florida because

   there are three Defendant school boards located in this judicial district, the totality of witnesses’

   and parties’ locations necessitate a transfer to the Middle District of Florida. There are four

   Defendant school boards in the Middle District of Florida: Orange County School Board,

   Hillsborough County School Board, Pasco County School Board and Volusia County School

   Board. Moreover, there are three Defendants, Alachua County School Board, Governor DeSantis


                                               PAGE 8 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 9 of 12




   and Commissioner Corcoran, who are located in the Northern District of Florida, which makes it

   extremely inconvenient for such Defendants and their witnesses to appear in the Southern District

   of Florida. The Middle District of Florida would be the middle-ground for all the Defendants.

          Additionally, of the fifteen (15) Plaintiffs who are minor children in this lawsuit, eight (8)

   of the minor children bringing suit in this case reside in and attend public schools in the Middle

   District of Florida. Thus, arguably, it would be more convenient for those Plaintiffs to litigate their

   claims in the Middle District of Florida. Furthermore, it would be also be more convenient for the

   Plaintiffs residing in the Northern District of Florida to litigate their claims in the Middle District

   of Florida than in the Southern District of Florida.

      (2) The location of the relevant documents and the relative ease of access to sources of proof

          The location of relevant documents and sources of proof for the eight minor children

   Plaintiffs and four Defendant school boards would be in the Middle District of Florida.

      (3) Locus of Operative Facts necessitate a transfer of venue to the Middle District of Florida

          To determine the locus of operative facts, courts look to where the events from which the

   claim arises occurred. Id. at *5.

          Plaintiffs seek injunctive relief against the Defendants, specifically, to enjoin the Governor

   from enforcing its Executive Order 21-175 and to allow the school districts to implement the

   children’s IEP and 504 plans. VCSB maintains all of its records, operates and manages its public

   schools, votes on policies, and conducts its business all within Volusia County, which is under the

   jurisdiction of the Middle District of Florida. If there are any actions by VCSB at issue in this case,

   they would be in Volusia County. Thus, the operative facts underlying the Plaintiffs, Jamie

   Kinder’s and R.K.,’s claims against VCSB would have arisen from and occurred in Volusia County




                                               PAGE 9 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 10 of 12




   and have no connection to the Southern District of Florida. The same would be the case for the

   three other school boards located in the Middle District of Florida.

          Moreover, the operative facts underlying the Executive Order at issue here occurred in

   Tallahassee, Florida, which is in the Northern District of Florida, and would have no connection

   to the Southern District of Florida.

          As for factor (9), Courts give less deference to a Plaintiff’s chosen forum ‘where the

   operative facts underlying the cause of action did not occur within the forum chosen by the

   Plaintiff, and where the Defendants’ “home venue privilege” weighs heavily in favor of

   transferring this case to the Middle District of Florida. Id. at *3, 5.

          For all the foregoing reasons, the totality of the circumstances necessitate a transfer of

   venue to the Middle District of Florida.

                                              CONCLUSION

          For the aforementioned reasons, THE SCHOOL BOARD OF VOLUSIA COUNTY,

   FLORIDA, respectfully requests that the Court enter an Order dismissing the Plaintiffs’ Complaint

   with prejudice; or alternatively, transferring this matter to the Middle District of Florida, Orlando

   division.

                                                  DORAN, SIMS, WOLFE & YOON


                                                  /s/ Carol A. Yoon
                                                  Theodore R. Doran, FBN 347515
                                                  Aaron Wolfe, FBN 766216
                                                  Carol A. Yoon, FBN 100804
                                                  1020 W. International Speedway Blvd.
                                                  Daytona Beach, Florida 32114
                                                  Telephone: (386) 253-1111
                                                  Primary Email: awolfe@doranlaw.com
                                                  Primary Email: cyoon@doranlaw.com
                                                  Secondary Email: klavassaur@doranlaw.com
                                                  Attorneys for Defendant


                                              PAGE 10 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 11 of 12




                                    CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on September 7th, 2021, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being

   served this date via electronic mail to the following counsel of record:

   Stephanie Langer, Esquire
   Slanger@justdigit.org

   Matthew Wilson Dietz, Esquire
   Mdietz@justdigit.org

   Lee A. Peifer, Esquire
   Leepeifer@eversheds-sutherland.com

   Raymond Frederick Treadwell, Esquire
   Ray.treadwell@eog.myflorida.com

   Rocco E. Testani, Esquire
   roocotestani@evershed-sutherland.com

   Stacey M. Mohr, Esquire
   Staceymohr@eversheds-sutherland.com

   Anastasios Kamoutsas, Esquire
   anaskam@mail.regent.edu

   Amy J. Pitsch, Esquire
   Amy.pitsch@gmlaw.com

   Luis Michael Garcia, Esquire
   Lmgarcia2@dadeschools.net

   Jordan Alexander Madrigral, Esquire
   jordanmadrigal@dadeschools.net

   Susan M. Marken, Esquire
   smarken@dadeschools.net




                                             PAGE 11 OF 12
Case 1:21-cv-22863-KMM Document 85 Entered on FLSD Docket 09/07/2021 Page 12 of 12




   Jason L. Margolin, Esquire
   Jason.margolin@akerman.com

   Christine B. Gardner, Esquire
   Christine.gardner@akerman.com

   Zarra Ramirez Elias, Esquire
   Zarra.elias@akerman.com

   Jon Erik Bell, Esquire
   Jon.bell@palmbeachschools.org

   Laura Esterman Pincus, Esquire
   Laura.pincus@palmbeachschools.com

   Lisa A. Carmona, Esquire
   Lisa.carmona@palmbeachschools.com

   Patricia Morales Christiansen, Esquire
   Anna.morales@palmbeachschools.com

   Sean Christian Fahey, Esquire
   Sean.fahey@palmbeachschools.com

   Michael Thomas Burke, Esquire
   burke@jambg.com

   Dennis John Alfonso, Esquire
   dalfonso@mcclainalfonso.com

   David McKinnon Delaney
   David.delaney@dellgraham.com


                                                     /s/ Carol A. Yoon
                                                     Carol A. Yoon




                                            PAGE 12 OF 12
